Citation Nr: 0512723	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  91-47 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to referral for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b) for service-
connected lumbar strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 decision of the RO that 
denied a disability rating in excess of 20 percent for 
service-connected chronic lumbar strain with arthritis.  The 
veteran filed a notice of disagreement (NOD) in May 1991, and 
the RO issued a statement of the case (SOC) in June 1991.  
The veteran filed a substantive appeal in June 1991.  In 
March 1992, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  In August 1992, the Board denied 
the veteran's claim for a disability rating in excess of 
20 percent for service-connected chronic lumbar strain with 
arthritis.  

The veteran appealed the August 1992 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a June 1994 Order, the Court 
granted a joint motion for remand, vacating the August 1992 
Board decision and remanding the matter for additional 
proceedings.  In August 1995, the Board remanded the matter 
to the RO for further examination of the veteran.  
Subsequently, the matter was returned to the Board, and in 
April 1996, the Board denied the veteran's claim for a 
disability rating in excess of 20 percent for service-
connected chronic lumbar strain with arthritis.  The veteran 
again appealed to the Court.

In a September 1997 order, the Court granted the Appellee's 
motion for remand, vacated the April 1996 Board decision, and 
remanded the matter to the Board for additional proceedings-
to include further consideration of referral for assignment 
of an extraschedular rating.  In April 1998 and June 2000, 
the Board again remanded the matter to the RO, consistent 
with the Court's order.

In a June 2003 decision, the Board denied the veteran's claim 
for a disability rating in excess of 20 percent for chronic 
lumbar strain with arthritis; and remanded the matter of 
entitlement to a referral for an extraschedular rating, 
pursuant to 38 C.F.R. § 3.321(b), to the RO.  The June 2003 
supplemental SOC (SSOC) reflects that the criteria for 
referral for an extraschedular rating for chronic lumbar 
strain are not established.

In November 2003, the Board remanded the case to the RO for 
further compliance with provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In November 2004, the RO issued a 
SSOC, reflecting the continued denial of a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At any point since the September 1989 filing of the 
veteran's claim for an increased disability rating, there is 
no showing of marked interference with employment or frequent 
periods of hospitalization due to the veteran's chronic 
lumbar strain with arthritis, so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for assignment of an extraschedular 
rating for service-connected chronic lumbar strain with 
arthritis are not met.  38 C.F.R. § 3.321(b)(1) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the June 2003 and November 2004 SSOCs, and the March 
2004 letter, the veteran and his representative have been 
notified of the laws and regulations governing the claim, the 
evidence that has been considered in connection with this 
appeal, and the bases for the denial of the referral for 
assignment of an extraschedular rating.  The RO notified the 
veteran of the applicable criteria, and of the need for 
evidence that the matter presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral for extraschedular 
consideration.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's March 2004 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in April 1991, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the March 2004 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for referral for assignment of an 
extraschedular rating, and soliciting information and 
evidence from the veteran.  The letter was provided to the 
veteran several months before the November 2004 SSOC, and the 
matter was returned to the Board in April 2005, following a 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has arranged for the 
veteran to undergo VA examinations, and has obtained medical 
opinions in connection with the claim on appeal.  The veteran 
also has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.


II.  Referral for Assignment of an Extraschedular Rating for 
Service-Connected Chronic Lumbar Strain with Arthritis

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

In this matter, the Board has been unable to identify an 
exceptional or unusual disability picture to warrant referral 
for assignment of an extraschedular rating, and neither has 
the veteran nor his representative.  Specifically, private 
medical records dated in February 1991 reflect that the 
veteran wore a back brace and took 600 milligrams of Motrin 
three times daily.  The range of motion of the veteran's 
lumbar spine, as documented at the October 1995 VA 
examination, reflects only slight impairment.  The Board 
points out that, while degenerative changes of the veteran's 
lumbar spine include objective evidence of bilateral 
spondylolysis at L5 and grade I spondylolisthesis at L5-S1, 
the March 1999 VA examiner found no evidence of neurological 
disease.  Likewise, the August 2002 VA examiner found no 
evidence of diffuse atrophy, fatigability, weakness, or 
abnormal movement, and indicated that the veteran described 
no flare-ups.  These medical findings are consistent with the 
20 percent rating currently assigned for the service-
connected chronic lumbar strain with arthritis.

Nor does the record show that the veteran has required 
frequent hospitalizations involving his service-connected 
chronic lumbar strain with arthritis.  Indeed, it does not 
appear from the record that he has been hospitalized at all 
since service for any back condition or surgery.  While the 
veteran's chronic lumbar strain with arthritis causes him 
pain daily and extreme discomfort twice monthly (see March 
1992 hearing transcript), this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  

With respect to interference with employment, the veteran has 
indicated that he last worked in gainful employment in 1978.  
He has brought to the Board's attention no evidence which is 
indicative of marked interference with employment for any 
time period pertinent to this appeal, over and above that 
which is contemplated in the currently assigned 20 percent 
disability rating.  Moreover, the August 2002 VA examiner 
opined that the current status of the veteran's service-
connected chronic lumbar strain with arthritis, from the 
clinical and objective point of view, should not interfere 
with the veteran's activities of daily living, and should not 
prevent him from working.  Nor is there objective evidence of 
any neurological reason for unemployability, other than a 
restriction from lifting any item weighing over 25 pounds.

The Board itself has identified no basis for referral for 
assignment of an extraschedular rating.  While the Appellee's 
motion for remand in June 1997 made reference to the 
veteran's termination from employment and missed working days 
due to back pain, the Board again notes that each of these 
events, according to the veteran's own testimony, occurred 
several years prior to the September 1989 filing of his claim 
for increased disability rating.  Here, the Board finds that 
the 20 percent rating currently assigned takes into 
consideration the pain and limitations occasioned by the 
veteran's chronic lumbar strain with arthritis.  Accordingly, 
there is no showing that, at any point since the September 
1989 filing of the veteran's increased rating claim, that the 
veteran's chronic lumbar strain with arthritis has reflected 
so exceptional or so unusual a disability picture as to 
warrant referral for assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of these 
factors, the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the claim 
for entitlement to referral for assignment of an 
extraschedular rating for service-connected chronic lumbar 
strain with arthritis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990). 


ORDER

Referral for assignment of an extraschedular rating, pursuant 
to 38 C.F.R. § 3.321(b), for service-connected lumbar strain 
with arthritis is denied.



	                        
____________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


